Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are. not binding precedent in this circuit.
PER CURIAM:
Constance Jeanne Sammarco appeals the district court’s order dismissing for failure to state a claim her complaint asserting violations of Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C.A. §§ 2000e to 2000e-17 (West 2006 & Supp.2013), and the Age Discrimination in Employment Act of 1967, as amended, 29 U.S.C. §§ 621 to 634 (2012). Sammarco asserted claims that her employer subjected her to disparate treatment based on her race and age, a hostile work environment, and retaliation for protected activities. We have reviewed the record and find no reversible error. Accordingly, we affirm the judgment of the district court. Sammarco v. Prince George Pub. Sch., No. l:13-cv-01079-CCB, 2013 WL 5274277 (D.Md. Sept. 16, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.